                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Christopher Moehrl, et al.
                                                Plaintiff,
v.                                                           Case No.: 1:19−cv−01610
                                                             Honorable Andrea R. Wood
The National Association of Realtors, et al.
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 9, 2019:


         MINUTE entry before the Honorable Andrea R. Wood: Amicus motion for leave
to file [136] was not properly noticed for presentment. This is improper both because
Judge Wood does not hear motions at 9:30 AM. Amicus counsel is advised that future
failure to notice a motion properly may result in the motion being stricken or summarily
denied. Motion Hearing set for 10/10/2019 at 9:30 a.m. [134] is stricken and reset for
10/10/2019 at 09:00 AM. TIME CHANGE ONLY. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
